Exhibit 10.9
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), AND THIS NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE ACT AND THE RULES AND REGULATIONS THEREUNDER.
 
EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO
BE BOUND BY THE PROVISIONS OF THIS NOTE.  THIS NOTE AND THE RIGHTS AND
OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE TO CERTAIN INDEBTEDNESS AS SET
FORTH HEREIN.
 
THIS NOTE MAY NOT BE ASSIGNED, NEGOTIATED OR TRANSFERRED EXCEPT AS SET FORTH
HEREIN.
 
SUBORDINATED PROMISSORY NOTE
 
$249,617.80
June 16, 2008



FOR VALUE RECEIVED, the undersigned, MTM TECHNOLOGIES, INC., a New York
corporation (the "Borrower"), promises to pay to CONSTELLATION VENTURE CAPITAL
II, L.P.  (the "Holder"), the principal sum of two hundred forty nine thousand
six hundred seventeen and 80/100 ($249,617.80) with interest on the unpaid
balance from the date hereof, at the rate of eight and one-half percent (8.5%)
per annum in lawful money of the United States of America, at c/o Constellation
Ventures Bear Stearns Asset Management, Inc., 237 Park Avenue, 7th Floor, New
York, New York 10017.
 
The principal of and interest on this Note shall be due and payable in full on
December 15, 2009, (the "Maturity Date").  Interest on this Note shall be due
and payable in cash or, at the option of the Borrower, in shares of the series
of preferred stock of the Borrower next designated by the Borrower after the
date hereof, at a price per share of $0.341.
 
On the date hereof, in addition to the issuance of this Note, the Borrower
issued to other lenders other notes in the aggregate amount of $750,000.  In
addition, on June 11, 2008, Borrower issued to other lenders other notes in the
aggregate amount of $2,750,000 and other second amended and restated notes in
the aggregate amount of $2,500,000.  All such notes issued by the Borrower on
the date hereof and on June 11, 2008, together with this Note, were for the
aggregate amount of $6,000,000. All such notes issued by the Borrower on the
date hereof and on June 11, 2008 are referred to herein as the “June 2008
Notes”.
 
All computations of interest payable hereunder shall be made on the basis of the
actual number of days in the period for which such interest is payable and a
year of 365 or 366 days, as applicable.  Notwithstanding any other provision of
this Note, to the extent permitted by applicable law, interest shall be due and
payable on any overdue
 

--------------------------------------------------------------------------------


 
unpaid installment of principal or interest on this Note (including amounts due
and unpaid upon any acceleration of this Note) within five (5) days of its due
date at a rate equal to the lesser of (i) ten and one-half percent (10.5%) and
(ii) the maximum rate permitted by applicable law.
 
1.           Payment and Prepayment of the Note.  The principal of this Note and
the interest accrued hereon may be prepaid in whole at any time.
 
2.           Event of Default; Remedies.  (a)  Upon the occurrence and during
the continuance of an Event of Default, this Note may be accelerated upon the
written consent and direction of the holders holding a majority of the then
outstanding aggregate principal balance of the June 2008 Notes and as provided
in this Section 2 and the Holder shall have all of the rights and remedies
provided herein.  An Event of Default shall mean the occurrence or existence of
one or more of the following events or conditions (for any reason, whether
voluntary, involuntary or effected or required by law):
 
(i)          The Borrower shall fail to pay when due the principal of this  Note
or any of the June 2008 Notes.
 
(ii)         The Borrower shall fail to pay when due the interest on this Note
or any of the June 2008 Notes and such failure shall have continued for a period
of three Business Days; provided, however, that for the avoidance of doubt, any
accrual of interest permitted under this Note or any of the June 2008 Notes (in
lieu of payment thereof) shall not constitute an Event of Default.   For the
purposes of this Note a “Business Day” shall mean any day other than a Saturday,
Sunday, public holiday under the laws of the State of New York or any other day
on which banking institutions are authorized to close in New York City
 
(iii)        A proceeding shall have been instituted in respect of the Borrower
or any of its material subsidiaries (each, a “Material Party”):
 
(A)    seeking to have an order for relief entered in respect of such Material
Party, or seeking a declaration or entailing a finding that such Material Party
is insolvent or a similar declaration or finding, or seeking dissolution,
winding-up, charter revocation or forfeiture, liquidation, reorganization,
arrangement, adjustment, composition or other similar relief with respect to
such Material Party, its assets or its debts under any law relating to
bankruptcy, insolvency, relief of debtors or protection of creditors,
termination of legal entities or any other similar law now or hereafter in
effect, or
 
(B)    seeking appointment of a receiver, trustee, liquidator, assignee,
sequestrator or other custodian for such Material Party or for all or any
substantial part of its property, and such proceeding shall result in the entry,
making or grant of any such order for relief, declaration, finding, relief or
appointment, or such proceeding shall remain undismissed and unstayed for a
period of 60 consecutive days.
 
2

--------------------------------------------------------------------------------


 
(iv)         Any Material Party shall voluntarily suspend transaction of its
business; shall make a general assignment for the benefit of creditors; shall
institute (or fail to controvert in a timely and appropriate manner) a
proceeding described in Section 2(a)(iii)(A) or (whether or not any such
proceeding has been instituted) shall consent to or acquiesce in any such order
for relief, declaration, finding or relief described therein; shall institute
(or fail to controvert in a timely and appropriate manner) a proceeding
described in Section 2(a)(iii)(B), or (whether or not any such proceeding has
been instituted) shall consent to or acquiesce in any such appointment or to the
taking of possession by any such custodian of all or any substantial part of its
property; shall dissolve, wind-up, revoke or forfeit its charter or liquidate
itself or any substantial part of its property; or shall take any action in
furtherance of any of the foregoing.
 
(v)          An event or condition shall have occurred which the Holder
reasonably believes creates a Material Adverse Effect. For the purposes of this
Note, a “Material Adverse Effect” shall mean an effect which is materially
adverse to the business, assets, properties, operations, results of operations
or condition (financial or otherwise) of the Borrower individually or of the
Borrower and its subsidiaries taken as a whole (excluding general economic
conditions or acts of war or terrorism).
 
(b)           Exercise of Remedies.   If an Event of Default has occurred and is
continuing hereunder:
 
(i)          the Holder may declare the entire unpaid principal and interest due
on this Note, immediately due and payable, without presentment, notice or
demand, all of which are hereby expressly waived by the Borrower;
 
(ii)         upon the occurrence of any Event of Default specified in Section
2(a)(iii) above, the entire unpaid principal and interest, shall become
automatically and immediately due and payable; and
 
(iii)        the Holder may exercise any remedy permitted by this Note or at law
or in equity.
 
3.           Waiver of Certain Rights.  Subject to any applicable notice
periods, all parties to this Note, including Borrower and any sureties,
endorsers, or guarantors, hereby waive protest, presentment, notice of dishonor,
and notice of acceleration of maturity and agree to continue to remain bound for
the payment of principal, interest and all other sums due under this Note
notwithstanding any change or changes by way of release, surrender, exchange,
modification or substitution of any security for this Note or by way of any
extension or extensions of time for the payment of principal and interest; and
all such parties waive all and every kind of notice of such change or changes
and agree that the same may be without notice or consent of any of them.  No
Event of Default shall be waived by the Holder except in a writing signed by the
Holder.  No waiver of any Event of Default shall extend to any other or further
Event of Default.
 
3

--------------------------------------------------------------------------------


 
4.           Pro-Rata Payment.  If the Borrower is not able to pay to the
holders of the June 2008 Notes the full amounts due at any time when payments
under the June 2008 Notes become due and payable by the Borrower, either on the
Maturity Date or upon the occurrence of an Event of Default, the holders of the
June 2008 Notes shall share ratably in any distribution of the Borrower pro rata
in proportion to the respective amounts of each such holder’s June 2008 Notes.
 
5.           Subordination.
 
The right of repayment of principal of and interest on this Note shall be
subordinated to the rights and security interest of (i) GE Commercial
Distribution Finance Corporation (“CDF”) in connection with the August 21, 2007,
secured Credit Facilities Agreement (“Credit Facilities Agreement”) with CDF, as
Administrative Agent, GECC Capital Markets Group, Inc., as Sole Lead Arranger
and Sole Bookrunner, and CDF and the other lenders listed in the Credit
Facilities Agreement, and (ii) Columbia Partners, L.L.C. Investment Management,
as Investment Manager and National Electric Benefit Fund (“NEBF”) in connection
with the November 23, 2005, secured credit agreement (the “CP/NEBF Credit
Agreement”) with Columbia Partners, L.L.C. Investment Management, as Investment
Manager, and NEBF, as Lender (CDF and NEBF collectively, the “Senior Lenders”
and the Credit Facilities Agreement and the CP/NEBF Credit Agreement
collectively the “Senior Debt”).  The issuance of this Note requires the consent
of the Senior Lenders pursuant to the Senior Debt. The Borrower is seeking such
consent.  While any default or event of default has occurred and is continuing
with respect to any Senior Debt, the Borrower shall not make and the Holder
shall not accept any payments or distribution in respect of this Note of any
kind. The Holder agrees that this Note shall remain unsecured at all times and
the Holder shall not accept any collateral security in respect hereof.  For so
long as any Senior Debt remains outstanding or any Senior Lender shall have any
obligation to lend to the Borrower, the Holder shall not exercise any remedies
or take any enforcement action against the Borrower with respect to this Note.
 
6.           Representations and Warranties of the Borrower
 
(a)           Organization and Qualification.  Each of the Borrower and its
subsidiaries is duly organized, validly existing and in good standing under the
laws of its respective jurisdiction of incorporation or organization and has the
requisite power and authority to own, lease and operate its assets, properties
and business and to carry on its business as it is now being conducted or
proposed to be conducted.  Each of the Borrower and its subsidiaries is duly
qualified as a foreign corporation to transact business, and is in good
standing, in each jurisdiction where it owns or leases real property or
maintains employees or where the nature of its activities make such
qualification necessary, except where such failure to qualify would not have a
Material Adverse Effect.
 
(b)           Certificate of Incorporation and Bylaws.  The Borrower has
delivered to the Holder true, correct, and complete copies of the Borrower’s
certificate of incorporation as in effect on the date hereof (the “Existing
Certificate”) and the Borrower’s bylaws as in effect on the date hereof (the
“Bylaws”).
 
4

--------------------------------------------------------------------------------


 
(c)           Corporate Power and Authority.  The Borrower has all requisite
corporate power and authority to execute and deliver this Note.  The Borrower
has all requisite corporate power and authority to carry out and perform its
obligations under the terms of this Note.
 
(d)           Authorization.  The execution, delivery and performance by the
Borrower of this Note, and the performance of all of the obligations of the
Borrower under this Note have been authorized by the Board of Directors (or a
duly authorized committee thereof), and no other corporate action on the part of
the Borrower and no other corporate or other approval or authorization is
required on the part of the Borrower, or any person by law or otherwise in order
to make this Note the valid, binding and enforceable obligations (subject to (i)
laws of general application relating to bankruptcy, insolvency, and the relief
of debtors, and (ii) rules of law governing specific performance, injunctive
relief, or other equitable remedies) of the Borrower.  This Note constitutes a
valid and legally binding obligation of the Borrower, enforceable against the
Borrower in accordance with its respective terms, subject to (i) laws of general
application relating to bankruptcy, insolvency, and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief, or other
equitable remedies.
 
(e)           Consents.  Except as otherwise stated in Section 5, no consent,
approval, waiver or authorization, or designation, declaration, notification, or
filing with any person or entity (governmental or private), on the part of the
Borrower is required in connection with the valid execution, delivery and
performance of this Note or the consummation of any other transaction
contemplated hereby (other than such notifications or filings required under
applicable federal or state securities laws, if any), except for such consents,
approvals, waivers, authorizations, designations, declarations, notifications,
or filings that have been received prior to the date hereof.
 
(f)           Brokers or Finders.  The Borrower has not incurred, directly or
indirectly, as a result of any action taken by the Borrower, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Note or any transaction contemplated hereby or thereby.
 
(g)           Offering Exemption.  Assuming the truth and accuracy of the
representations and warranties contained in Section 7, this issuance and
delivery to the Holder of this Note is exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), and will be
registered or qualified (or exempt from registration or qualification) under
applicable state securities and “blue sky” laws, as currently in effect.
 
(h)           SEC Reports. (A) The Borrower has filed all required forms,
reports and documents with the Securities and Exchange Commission (the “SEC”)
since April 1, 2001, each of which has complied in all material respects with
all applicable requirements of the Securities and the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder, each as in effect on the date such forms, reports and documents were
filed. (B) None of the following contains any untrue statement of a material
fact or omits to state a material fact necessary
 
5

--------------------------------------------------------------------------------


 
in order to make the statements contained herein in light of the circumstances
under which they were made not misleading: (i) this Note, (ii) the Borrower’s
Existing Certificate, (iii) the Bylaws, or (iv) the SEC Reports.  There is no
fact which, to the Knowledge of the Borrower, has not been disclosed to the
Holder, which could be expected to have a Material Adverse Effect on the ability
of the Borrower to perform its obligations under the Existing Certificate,
Bylaws or this Note. (C) The Borrower is not aware of any correspondence (other
than routine communications), action or proposed or threatened action by the SEC
or Nasdaq with regard to the Borrower since April 1, 2006, other than such
correspondence that has been disclosed by the Company in its SEC Reports and
other than the NASDAQ delisting letter that sets forth the date of the hearing,
which hearing is July 10, 2008. For the purposes of this Note, “Knowledge” shall
mean with respect to the Borrower, the knowledge, after diligent investigation,
of the directors, officers and senior management of the Borrower and of the
person or persons in such entity with responsibility for the matter with respect
to which the knowledge is applicable.
 
(i)           Financial Statements.  Included in the Borrower’s filings with the
SEC are the audited financial statements of the Borrower and its subsidiaries as
at and for the years ended March 31, 2007, 2006 and 2005 (the “Financial
Statements”).  The Financial Statements have been prepared in accordance with
GAAP and fairly present the financial condition and operating results of the
Borrower and its subsidiaries as of the date, and for the period, indicated
therein.
 
(j)           Absence of Conflicts. The Borrower is not in violation of or
default under any provision of its Existing Certificate or Bylaws. The
execution, delivery, and performance of, and compliance with this Note and the
consummation of the transactions contemplated hereby, have not and will not:
 
(i)                violate, conflict with or result in a breach of any provision
of or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default), under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any lien
upon any of the assets, properties or business of the Borrower and the
subsidiaries under, any of the terms, conditions or provisions of the Existing
Certificate or the Bylaws, or any material contract of the Borrower (for
purposes of this Section 6(j)(i) a material contract of the Borrower shall be
only those agreements that are included as exhibits to the Borrower filings with
the SEC); or
 
(ii)               violate any judgment, ruling, order, writ, injunction, award,
decree, or any law or regulation of any court or federal, state, county or local
government or any other governmental, regulatory or administrative agency or
authority which is applicable to the Borrower or any subsidiary or any of their
assets, properties or business, which violation would have a Material Adverse
Effect.
 
7.           Representations and Warranties of Holder
 
The Holder hereby represents and warrants that:
 
6

--------------------------------------------------------------------------------


 
(a)           Organization and Qualification.  The Holder is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization to carry on its business as it is now being
conducted or proposed to be conducted.
 
(b)           Power and Authority.  The Holder has all requisite power and
authority to execute and deliver this Note, and to carry out and perform its
obligations under the terms of this Note.
 
(c)           Authorization.  The execution, delivery and performance by the
Holder of this Note, and the performance of all of the obligations of the Holder
under this Note has been duly and validly authorized, and no other action,
approval or authorization is required on the part of the Holder or any Person by
Law or otherwise in order to make this Note the valid, binding and enforceable
obligations (subject to (i) laws of general application relating to bankruptcy,
insolvency, and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief, or other equitable remedies) of the
Holder.  This Note when executed and delivered by the Holder will constitute a
valid and legally binding obligation of the Holder, enforceable against the
Holder in accordance with its terms subject to: (i) laws of general application
relating to bankruptcy, insolvency, and the relief of debtors, and (ii) rules of
law governing specific performance, injunctive relief, or other equitable
remedies.
 
(d)           Acquired Entirely for Own Account.  This Note will be acquired for
investment for the Holder’s own account, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof.  The Holder’s
principal office is 237 Park Avenue, 7th Floor, New York, New York 10017.  The
Holder is aware that the Borrower is issuing this Note pursuant to Section 4(2)
of the Securities Act and Regulation D promulgated thereunder without complying
with the registration provisions of the Securities Act or other applicable
federal or state securities laws.  The Holder is also aware that the Borrower is
relying upon, among other things, the representations and warranties of the
Holder contained in this Note for purposes of complying with Regulation D.
 
(e)           Disclosure of Information.  The Holder has received and carefully
reviewed all the information it considers necessary or appropriate for deciding
whether to enter into this Note.  The Holder further represents that the
Borrower has made available to the Holder, at a reasonable time prior to the
date of this Note, an opportunity to (a) ask questions and receive answers from
the Borrower regarding the terms and conditions of this Note and the business,
properties and financial condition of the Borrower, all of which questions (if
any) have been answered to the reasonable satisfaction of the Holder, and (b)
obtain additional information, all of which was furnished by the Borrower to the
reasonable satisfaction of the Holder.  The foregoing, however, does not limit
or modify the representations and warranties of the Borrower in Section 6 of
this Note or the right of the Holder to rely thereon.
 
(f)           Investment Experience.  The Holder acknowledges that it is able to
fend for itself, can bear the economic risk of its investment, and has such
knowledge and
 
7

--------------------------------------------------------------------------------


 
experience in investing in companies similar to the Borrower and in financial or
business matters such that it is capable of evaluating the merits and risks of
this Note.  The Holder has made the determination to enter into this Note based
upon its own independent evaluation and assessment of the value of the Borrower
and its present and prospective business prospects.
 
(g)           Accredited Investor.  The Holder is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D, as presently in effect.
 
(h)           Restricted Securities; Legends.  The Holder recognizes that this
Note will not be registered under the Securities Act or other applicable federal
or state securities laws.  The Holder understands that the Note is characterized
as “restricted securities” under the federal securities laws inasmuch as it is
being acquired from the Borrower in a transaction not involving a public
offering.  The Holder acknowledges that it may not to sell or transfer this Note
unless it is registered under the Securities Act and under any other applicable
securities laws
 
(i)           No General Solicitation.  The Holder acknowledges that this Note
was not offered to the Holder by means of: (a) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium, or broadcast over television or radio, or (b) any other form of general
solicitation or advertising.
 
(j)           Absence of Conflicts.  The Holder’s execution, delivery, and
performance of, and compliance with this Note and the consummation of the
transactions contemplated hereby , have not and will not:
 
(i)                violate, conflict with or result in a breach of any provision
of or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any lien
upon any of the assets, properties or business of the Holder under, any of the
terms, conditions or provisions of (i) its certificate/articles of formation or
organization or any of its other formation or organizational documents, or (ii)
any material contract to which it is a party; or
 
(ii)               violate any judgment, ruling, order, writ, injunction, award,
decree, or any law or regulation of any court or federal, state, county or local
government or any other governmental, regulatory or administrative agency or
authority which is applicable to the Holder or any of its assets, properties or
businesses, which violation would have a Material Adverse Effect.
 
(k)           Brokers or Finders.  The Holder has not incurred, nor will it
incur, directly or indirectly, as a result of any action taken by the Holder,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Note or any transaction contemplated
hereby.  The Holder r agrees to indemnify and hold the Borrower harmless from
any liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such
 
8

--------------------------------------------------------------------------------


 
liability or asserted liability) for which the Holder, or any of its respective
officers, employees or representatives is responsible.
 
8.           Miscellaneous.  The following general provisions apply:
 
(a)           This Note, and the obligations and rights of the Borrower
hereunder, shall be binding upon and inure to the benefit of the Borrower, the
Holder, and their respective heirs, personal representatives, successors and
assigns.  The Holder may not transfer this Note without the consent of the
Borrower, which consent shall not be unreasonably withheld.
 
(b)           No amendment or waiver of any provision of the Note, nor consent
to any departure by a party herefrom, shall in any event be effective unless the
same shall be in writing and signed by the holders holding a majority of the
then outstanding aggregate principal balance of the June 2008 Notes; provided,
however, that no amendment that materially and adversely affects one or more
holders of the June 2008 Notes in a manner different and adverse from the manner
in which such amendment affects the other holders of such June 2008 Notes shall
be effective without the written consent of such adversely affected holder or
holders.  Any amendment, waiver or consent so made or effected shall be binding
upon all of the holders of the June 2008 Notes; provided, however, the principal
amount of this Note shall not be reduced without the prior written consent of
the holders of at least a majority of the then outstanding principal amount of
the June 2008 Notes. Any principal so reduced shall be so reduced proportionally
for all holders of the June 2008 Notes.
 
(c)           All payments shall be made in such coin and currency of the United
States of America as at the time of payment shall be legal tender therein for
the payment of public and private debts.
 
All notices and other communications required or permitted hereunder shall be in
writing.  Notices shall be delivered personally, via recognized overnight
courier (such as Federal Express, DHL or Airborne Express) or via certified or
registered mail.  All notices shall be effective upon receipt.  Notices may be
delivered via facsimile or e-mail, provided that by no later than two days
thereafter such notice is confirmed in writing and sent via one of the methods
described in the previous sentence.  Notices shall be addressed as follows:
 
(i)                if to the Borrower, to MTM Technologies, Inc., 1200 High
Ridge Road, Stamford, Connecticut 06905, Attention: Stephen Hicks, with a copy
to Thelen Reid Brown Raysman & Steiner LLP, 875 Third Avenue, New York, New York
10022, Attention: E. Ann Gill, facsimile number (212) 829-2299.
 
(ii)               if to the Holder, to c/o Constellation Ventures Bear Stearns
Asset Management, 237 Park Avenue, 7th Floor, New York, New York 10017, with a
copy to Edwards Andell Palmer & Dodge LLP, 2800 Financial Plaza, Providence,
Rhode Island, 02903 attn: Thomas Jefferson IV.
 
9

--------------------------------------------------------------------------------


 
(d)           Whenever possible, each provision of this Note will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Note is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Note will be reformed, construed and enforced in such
jurisdiction to the greatest extent possible to carry out the intentions of the
parties hereto.
 
(e)           This Note shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the laws of the State of New
York.
 
Signature on the following page
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has caused this instrument to be executed in
its corporate name by a duly authorized officer, by order of its Board of
Directors as of the day and year first above written.
 

 
MTM TECHNOLOGIES, INC.
 
 
 
By:
/s/ J.W. Braukman, III    
Name: J.W. Braukman, III
Title:   Senior Vice President and Chief Financial Officer

 
 
Signature Page to MTM Technologies, Inc. Subordinated June 2008 Promissory Note
 for Constellation Venture Capital II, L.P.
 